 
 
I 
111th CONGRESS
1st Session
H. R. 166 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Rodriguez introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the expansion of the Fort Davis National Historic Site in Fort Davis, Texas, and for other purposes. 
 
 
1.Increased Acreage of the Fort Davis National Historic SitePublic Law 87–213 (16 U.S.C. 461 note) is amended as follows:
(1)In the first section—
(A)by striking the Secretary of the Interior and inserting (a) The Secretary of the Interior;
(B)by striking 476 acres and inserting 646 acres; and
(C)by adding at the end the following:

(b)The Secretary may acquire from willing sellers land comprising approximately 55 acres, as depicted on the map titled Fort Davis Proposed Boundary Expansion, numbered 418/80,045, and dated April 2008. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service. Upon acquisition of the land, the land shall be incorporated into the Fort Davis National Historic Site..
(2)By repealing section 3. 
 
